The motion is overruled; but the judgment of the District Court is here reformed so that it shall not prejudice the right of the plaintiff in error, nor bar his right, if any he has, to sue for one-third interest in the land after the termination of the life-estate to such interest held by Mrs. Elizabeth Huling. This order shall not be *Page 442 
construed to mean that the remainder after the termination of such life-estate is not affected by the facts upon which the statute of limitations was successfully maintained. That question is left open to be determined in such case as may be brought to recover such remainder in the estate.
Motion overruled, and judgment reformed.